NORTHCUTT, Judge.
Jacob Wesley Scott appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a) and his motion to define or clarify sentence filed pursuant to Florida Rule of Criminal Procedure 3.700(b). We affirm the denial of both motions without comment. Our affir-mance is without prejudice to any additional right Scott may have to file a motion for jail credit pursuant to rule 3.800(a) as a result of the amended award of jail credit Scott received pursuant to the trial court’s order denying Scott’s rule 3.800(a) and 3.700(b) motions. Any such motion for jail credit will not be deemed successive.
Affirmed.
STRINGER and KELLY, JJ., concur.